DETAILED ACTION
Receipt is acknowledged of Applicant’s Response, dated 29 November 2021, which papers have been made of record.
Claims 11-28 are currently presented for examination, of which claims 16-20 have been withdrawn from consideration.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of the invention of Group I, claims 11-15 and 21-25, in the reply filed on 29 November 2021 is acknowledged.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claim 11 is objected to because of the following informalities:  The method is written in passive voice, such that it is unclear whether any of the actions occur as part of the method. The examiner notes that because both portions of the claim are written in passive voice, the claim can be interpreted as requiring no active manipulative steps, such that the preamble creates an opportunity for confusion even if no actual confusion results.
It appears that there is a missing “at” between “at” and “least” in line 6.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claims 11-15 and 21-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Claim 11 is written substantially in passive voice, such that it is unclear whether any of the steps are actively performed by the method. For example, “wherein a first edge of a first component is folded over a second edge of a second component to form the folded flange” can be understood to describe an existing overlapping component configuration.  Alternatively, a person having ordinary skill in the art might read the claimed limitation as requiring “forming at least two overlapping components by folding a first edge of a first component over a second edge of a second component to form a folded flange.”  It is unclear which interpretation is intended by the claim.
Claim 11 recites “wherein at least one connection region is formed on the folded flange, in which region a stamping tool stamps the first component through the second component at at least one stamping point” at lines 5-7.  It is unclear whether this “wherein” clause requires actively stamping.  As written, the phrase “in which region a stamping tool stamps the first component…” can be understood to describe the at least one connection region on the folded flange at which the stamping is intended to occur, without positively requiring the stamping.  The examiner notes that because both portions of the claim are written in passive voice, the claim can be interpreted as requiring no active manipulative steps.  
Claims 12-15 and 21-25 each depend from claim 11, and therefore are rejected for at least the reasons presented above with respect to claim 11.
Claim 15 recites “wherein prior to folding” at line 1.  As discussed above, it is unclear whether folding is an active manipulative step required by the instant method, such that it is unclear how one having ordinary skill in the art would determine whether something has occurred prior to folding.
Similar recitations to those of claim 15 are presented in claims 23-25, which are rejected for the same reasons as claim 15.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 11, 13-14, and 22
Claims 11, 13-14, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent 6,029,334 to Hartley (hereinafter “Hartley”).
Regarding Claim 11, Hartley discloses a method for producing an overlapping connection, the method comprising: at least two overlapping components (226, 332) are connected to one another via a folded flange (fold at 334; see Fig. 21), wherein a first edge (terminal portion of 334) of a first component (332) is folded over a second edge (see Fig. 21; unnumbered edge portion is shown being folded; compare Figs. 24-25) of a second component (226) to form the folded flange, wherein at least one connection region (at 224) is formed on the folded flange (334), in which region a stamping tool (24; see Fig. 21) stamps the first component (332) through the second component (226) at least one stamping point (at 224), wherein displaced material of the first component passes into the second component (see Fig. 26) and produces a positive connection (Col. 15, line 61 – Col. 16, line 11).
Regarding claim 13, Hartley discloses the limitations of claim 11, and further Hartley discloses that a double tip of the stamping tool (tool 24) stamps two adjacent stamping points simultaneously into the first component in the at least one connection region of the folded flange (see Col. 16, lines 6-11; multiple tools can be construed as multiple stamping tips of a single tool acting together, thus reading on the claimed requirement).
Regarding claim 14, Hartley discloses the limitations of claim 11, and further Hartley discloses that a plurality of connection regions (see Fig. 5; at joining tools 272, 274, 278, 280, 282) are formed at a predefined distance from one another on the folded flange.
Regarding claim 22, Hartley discloses the limitations of claim 13, and further Hartley discloses that a plurality of connection regions (see Fig. 5; at joining tools 272, 274, 278, 280, 282) are formed at a predefined distance from one another on the folded flange.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12 and 21
Claims 12 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hartley as applied to claims 11 and 13 above, and further in view of United States Patent 5,457,981 to Brown et al. (hereinafter “Brown”). 
Regarding claim 12, Hartley discloses the limitations of claim 11, however Hartley does not explicitly disclose that a single tip of the stamping tool stamps at least two stamping points in succession into the at least one connection region.  However, it is known in the art of securing hemmed joints to perform multiple stamping operations with a tool.
For example, Brown teaches such stamping.  Brown teaches a hemming press (20; see title) for producing a finished hem (see Col. 4, lines 40-47).  Brown teaches that the tool may be used sequentially to hem multiple edges of the components being joined (see Col. 4, lines 43-47).  Brown teaches that it may be desirable to operate the tools sequentially for hemming different edges of the same panel while located in a fixture (Col. 9, lines 49-52).
It would have been obvious to one having ordinary skill in the art to modify the method taught by Hartley to operate the stamping tool such that stamping is performed in sequence rather than simultaneously, as taught by Brown. (See MPEP 2143(A)).  The resulting method would be reasonably expected to produce a finished hemmed panel having secured components in the manner taught by Hartley, without modification of the principles of operation of Hartley.  One having ordinary skill in the art would reasonably expect that using fewer stamping tools in a sequential manner as suggested by Brown would reduce the cost of purchasing equipment. (See MPEP 2143(C)).
Thus, the combination of Hartley and Brown teaches the limitations of claim 12.
Regarding claim 21, the combination of Hartley and Brown teaches the limitations of claim 12, and further Hartley discloses that a plurality of connection regions (see Fig. 5; at joining tools 272, 274, 278, 280, 282) are formed at a predefined distance from one another on the folded flange.
Claims 15 and 24-25
Claims 15 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Hartley as applied to claim 11 above, and further in view of United States Patent 7,007,368 to Sovoda (hereinafter “Sovoda”). 
Regarding claim 15, Hartley discloses the limitations of claim 11.  Hartley does not explicitly disclose that, prior to folding, an adhesive is applied between the first edge of the first component and the second edge of the second component, however Hartley teaches that it is known in the art of forming joined hemmed panels to provide adhesives or other supplemental joint strengthening (see col. 18, lines 34-39).  Hartley teaches that the need for adhesives may be reduced.
It is known in the art to provide formed folded joints with an adhesive prior to the folding.  For example, Sovoda teaches such a joint.  Sovoda teaches a hemmed joint (see Fig. 5) comprising a first component (12) folded over a second component (20).  Sovoda teaches applying an adhesive (48; Col. 2, line 65 – Col. 3, line 10) at the location where the first component and the second component will be deformed to interlock, producing superior mechanical joining of the panels economically.  The adhesive is applied before the folding (see Col. 3, lines 11-25).
It would have been obvious to one having ordinary skill in the art to modify the method taught by Hartley to include providing an adhesive between the first component and the second component prior to the folding, as taught by Sovoda.  (See MPEP 2143(C)).  The resulting method would advantageously produce a joint having superior mechanical joining characteristics while being economical.
Thus, the combination of Hartley and Sovoda teaches the limitations of claim 15. 
Regarding claim 24, Hartley discloses the limitations of claim 13.  Hartley does not explicitly disclose that, prior to folding, an adhesive is applied between the first edge of the first component and the second edge of the second component, however Hartley teaches that it is known in the art of forming joined hemmed panels to provide adhesives or other supplemental joint strengthening (see col. 18, lines 34-39).  Hartley teaches that the need for adhesives may be reduced.
It is known in the art to provide formed folded joints with an adhesive prior to the folding.  For example, Sovoda teaches such a joint.  Sovoda teaches a hemmed joint (see Fig. 5) comprising a first component (12) folded over a second component (20).  Sovoda teaches applying an adhesive (48; Col. 2, line 65 – Col. 3, line 10) at the location where the first component and the second component will be deformed to interlock, producing superior mechanical joining of the panels economically.  The adhesive is applied before the folding (see Col. 3, lines 11-25).
It would have been obvious to one having ordinary skill in the art to modify the method taught by Hartley to include providing an adhesive between the first component and the second component prior to the folding, as taught by Sovoda.  (See MPEP 2143(C)).  The resulting method would advantageously produce a joint having superior mechanical joining characteristics while being economical.
Thus, the combination of Hartley and Sovoda teaches the limitations of claim 24. 
Regarding claim 25, Hartley discloses the limitations of claim 14.  Hartley does not explicitly disclose that, prior to folding, an adhesive is applied between the first edge of the first component and the second edge of the second component, however Hartley teaches that it is known in the art of forming joined hemmed panels to provide adhesives or other supplemental joint strengthening (see col. 18, lines 34-39).  Hartley teaches that the need for adhesives may be reduced.
It is known in the art to provide formed folded joints with an adhesive prior to the folding.  For example, Sovoda teaches such a joint.  Sovoda teaches a hemmed joint (see Fig. 5) comprising a first component (12) folded over a second component (20).  Sovoda teaches applying an adhesive (48; Col. 2, line 65 – Col. 3, line 10) at the location where the first component and the second component will be deformed to interlock, producing superior mechanical joining of the panels economically.  The adhesive is applied before the folding (see Col. 3, lines 11-25).
It would have been obvious to one having ordinary skill in the art to modify the method taught by Hartley to include providing an adhesive between the first component and the second component prior to the folding, as taught by Sovoda.  (See MPEP 2143(C)).  The resulting method would advantageously produce a joint having superior mechanical joining characteristics while being economical.
Thus, the combination of Hartley and Sovoda teaches the limitations of claim 25. 
Claim 23
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hartley and Brown as applied to claim 12 above, and further in view of United States Patent 7,007,368 to Sovoda.
Regarding claim 23, Hartley discloses the limitations of claim 12, however the combination does not explicitly teaches that, prior to folding, an adhesive is applied between the first edge of the first component and the second edge of the second component. However Hartley teaches that it is known in the art of forming joined hemmed panels to provide adhesives or other supplemental joint strengthening (see col. 18, lines 34-39).  Hartley teaches that the need for adhesives may be reduced.
It is known in the art to provide formed folded joints with an adhesive prior to the folding.  For example, Sovoda teaches such a joint.  Sovoda teaches a hemmed joint (see Fig. 5) comprising a first component (12) folded over a second component (20).  Sovoda teaches applying an adhesive (48; Col. 2, line 65 – Col. 3, line 10) at the location where the first component and the second component will be deformed to interlock, producing superior mechanical joining of the panels economically.  The adhesive is applied before the folding (see Col. 3, lines 11-25).
It would have been obvious to one having ordinary skill in the art to modify the method taught by the combination of Hartley and Brown to include providing an adhesive between the first component and the second component prior to the folding, as taught by Sovoda.  (See MPEP 2143(C)).  The resulting method would advantageously produce a joint having superior mechanical joining characteristics while being economical.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRELL C. FORD whose telephone number is (313)446-6515. The examiner can normally be reached 8:30 AM to 5:15 PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/D.C.F/Examiner, Art Unit 3726                                                                                                                                                                                                        



/SARANG AFZALI/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        01/15/2022